        Case 1:18-cv-00393-PB Document 30-11 Filed 10/09/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE
 __________________________________________
                                            )
 TOXICS ACTION CENTER, INC., and            )
 CONSERVATION LAW FOUNDATION,               )
                                            )   Case No. 1:18-cv-00393-PB
                   Plaintiffs,              )
                                            )
       v.                                   )
                                            )
 CASELLA WASTE SYSTEMS, INC., and NORTH )
 COUNTRY ENVIRONMENTAL SERVICES,            )
 INC.,                                      )
                                            )
                   Defendants.              )
 __________________________________________


                          DECLARATION OF SEAN MAHONEY

Pursuant to 28 U.S.C. § 1746, I, Sean Mahoney, declare the following based upon my personal

knowledge:

   1. I am Executive Vice President of Conservation Law Foundation (“CLF”) and director of

       CLF’s Maine Advocacy Center. My work address is 53 Exchange Street, Suite 200,

       Portland, Maine.

   2. I have worked for CLF since 2007. In my position as Executive Vice President, I oversee

       the development and implementation of CLF’s advocacy across the New England region

       we serve, including but not limited to New Hampshire. In my capacity as director of

       CLF’s Maine Advocacy Center, I oversee and directly engage in CLF advocacy,

       including legal advocacy, taking place in Maine.

   3. CLF is a non-profit environmental advocacy organization. Our mission is to protect New

       England’s environment for the benefit of all people, using the law, science and the market
     Case 1:18-cv-00393-PB Document 30-11 Filed 10/09/18 Page 2 of 4



   to create solutions that preserve our natural resources, build healthy communities, and

   sustain a vibrant economy.

4. I am an attorney in good standing in the State of Maine and am also licensed to practice

   law in California. Most CLF advocates also are attorneys, licensed at a minimum to

   practice law in their respective state.

5. CLF frequently engages in legal advocacy, including litigation in state and federal courts,

   to achieve its mission.

6. With respect to this lawsuit, attorneys representing CLF researched the legal issues and

   reviewed documents to determine who the proper defendants would be, and they

   determined that the facts supported including Casella Waste Systems, Inc. as a defendant.

7. The strategic prioritization, development and implementation of legal advocacy,

   including individual cases, is an essential tool for CLF in determining how best to deploy

   its resources, achieve programmatic objectives, engage members, and fulfill its

   organizational mission.

8. Because it includes litigation and other adjudicative or quasi-adjudicative proceedings, a

   substantial amount of CLF’s legal advocacy is adversarial. It would have a chilling effect

   on CLF’s ability to associate, and to engage in internal processes and activities that are

   core to its mission, if during the course of litigation CLF were subject to discovery on

   matters related to its development and implementation of advocacy priorities, strategies

   and cases. If CLF were required to disclose its litigation strategies, including the process

   by which it decided to sue Casella Waste Systems, it would hinder our ability to openly

   communicate internally about legal advocacy strategies and litigation tactics.




                                             2
    Case 1:18-cv-00393-PB Document 30-11 Filed 10/09/18 Page 3 of 4



9. CLF’s internal strategic planning also involves communication decisions, including when

   to hold public events and press conferences, and the content of those events and

   conferences. This includes decisions about press conferences related to this case. It

   would have a chilling effect on CLF’s ability to engage with the public and associate with

   its members, as well as to engage in internal planning and decision making, if discussions

   regarding these decisions and strategies were subject to disclosure.

10. CLF attorneys play a significant role in the development and implementation of advocacy

   priorities, strategies and cases, as well as in media strategies. CLF attorneys have an

   attorney-client relationship with CLF, meaning that their work, internal communications,

   and participation and advice relative to the development and implementation of advocacy

   priorities, strategies, cases, and media-related decision-making are subject to attorney-

   client privilege. It would severely undermine the right and ability of CLF to achieve its

   organizational mission if information and communications subject to attorney-client

   privilege and other privileges, such as the attorney work product privilege, were not

   protected.

11. CLF attorneys and advocates often communicate with members of the public, including

   individuals who are or become CLF members, about environmental problems in their

   communities. Such communications are essential to CLF’s ability to learn about

   environmental problems warranting action to protect the environment and public health

   and to achieving CLF’s organizational mission. If communications between CLF

   advocates and CLF members and other community members were subject to discovery, it

   would have a chilling effect on the right of association and on the willingness of




                                            3
           Case 1:18-cv-00393-PB Document 30-11 Filed 10/09/18 Page 4 of 4



       concerned individuals to share information and would greatly undermine the right and

       ability of CLF to engage in its work.

I declare under penalty of perjury, this 9th day of October, 2018, that the foregoing is true and

correct.

                                                      /s/ Sean Mahoney____________________

                                                      Sean Mahoney




                                                 4
